Citation Nr: 0823253	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder with depression.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 6, 1980 to August 29, 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.   

In January 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

Post-traumatic stress disorder with depression is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships; her disability picture 
is without evidence of occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic or depression affecting her ability to 
function independently and appropriately, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for post-
traumatic stress disorder with depression have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in September 2004 and January 2008.  The 
veteran was notified of the type of evidence to substantiate 
the claim for a higher rating for her post-traumatic stress 
disorder with depression, namely, evidence indicating an 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that she could 
submit private medical records or authorize VA to obtain 
private medical records on her behalf.  The VCAA notice in 
January 2008 included the provisions for the effective date 
of the claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

To the extent that the January 2008 VCAA notice with the 
provisions required by Dingess did not comply with the 
requirement that the notice must precede the initial 
adjudication, the timing defect was cured, as after the RO 
provided the content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the omission in the VCAA notice of the criteria of the 
Diagnostic Code under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria as provided in the statement of the case 
in August 2006 and supplemental statement of the case in 
March 2008, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim for a higher rating for the post-
traumatic stress disorder with depression.  For this reason, 
the deficiency as to VCAA compliance under Vazquez-Flores, 
regarding general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, is harmless error.   
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  The RO has 
obtained the VA records.  The veteran has not identified any 
other pertinent records, such as private medical records, for 
the RO to obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in September 2004 
and February 2008, to ascertain the nature and severity of 
the mental disability.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for post-traumatic stress disorder and major 
depressive disorder are found at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9434.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment from post-traumatic stress disorder with 
depression under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in Diagnostic Codes 9411 and 9434.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  

Analysis

The veteran's post-traumatic stress disorder with depression 
is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating 
Formula for Mental Disorders is the same for both post-
traumatic stress disorder under Diagnostic Code 9411 and 
major depressive disorder under Diagnostic Code 9434.  

The criteria for the next higher rating, 70 percent, are: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9434.  

The relevant evidence in this case consists of VA records, 
two VA examination reports, and statements of the veteran.  

On VA examination in September 2004, the diagnoses included 
bipolar disorder, post-traumatic stress disorder related to 
military sexual trauma, and personality disorder.  The 
current Global Assessment of Functioning (GAF) scores were 70 
related to post-traumatic stress disorder, and 60 related to 
the remaining Axis I and II diagnoses.  There was also an 
estimated GAF score of 50 in the last year related to 
disorders unrelated to post-traumatic stress disorder.  On VA 
examination in February 2008, the diagnoses and current GAF 
scores were the same as the previous VA examination.  The GAF 
scores as reflected on VA records for the period beginning in 
2004, which show diagnoses of bipolar disorder, major 
depression, and post-traumatic stress disorder secondary to 
military sexual trauma, ranged from 50 to 70.  The discharge 
summary from an inpatient VA stay reflected diagnoses of 
bipolar disorder, post-traumatic stress disorder, and alcohol 
abuse, and a current GAF score of 38.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this case, the veteran's GAF scores vary but are generally 
within the range of 50 to 70, denoting from serious symptoms 
to mild symptoms.  It is significant, however, that the GAF 
score range incorporates mental disabilities, such as bipolar 
disorder and personality disorder for which service 
connection is not established.  Despite the GAF score range, 
as will be discussed herein, a single evaluation, rather than 
"staged ratings", is found to be appropriate in this case.  
The disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment by description or by a GAF score is to 
be considered, but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  



In evaluating all the evidence, the Board finds that the VA 
medical evidence of record overall reflects that for the 
period considered in this appeal, the veteran's symptoms of 
post-traumatic stress disorder with depression are not so 
severe as to affect her everyday life and her ability to 
function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating.  

Throughout the appeal period, the objective evidence from a 
review of the VA examination reports and outpatient records 
reveals the following in relation to the symptoms of the 
veteran's overall mental disability, which includes the 
service-connected post-traumatic stress disorder with 
depression and the nonservice-connected bipolar disorder.  
The veteran dressed casually, had good hygiene, related well 
and was fully oriented times three (person, place, and time), 
had good eye contact, was not anxious or agitated (but 
reported that she sometimes felt anxious), had an appropriate 
and bright affect, had a good appetite and slept well (when 
on medication), had good (if limited) insight and judgment, 
had clear and goal-directed speech, did not report any 
significant memory problems, and denied panic symptoms and 
psychotic symptoms.  She also generally denied thoughts of 
hurting herself or others (although on VA examinations she 
reported frequent suicidal ideation), and denied auditory or 
visual hallucinations.  She reported that nightmares and 
flashbacks of the military sexual trauma became worse from 
April to June (the time of year that the trauma occurred).  
She was maintained on several medications.  

A notable departure from the veteran's general condition, as 
described above, occurred in May 2004, when she was 
hospitalized at the VA complaining of anxiety and panic 
attacks and of auditory hallucinations of her deceased 
brother.  She was noted to have relapsed into some alcohol 
abuse and to have been noncompliant with treatment including 
medications since the previous fall.  During hospitalization, 
she was reinstituted on medications and provided individual 
and group therapies.  Her condition stabilized and she was 
discharged five days later.  

At the time of a September 2004 VA examination, the veteran 
reported feeling "great" for weeks, but indicated that this 
pattern was typical, with period of remission of all 
symptoms, including post-traumatic stress disorder, followed 
by periods of depression.  She denied any significant changes 
in symptoms in years.  She did not spontaneously offer 
symptoms of post-traumatic stress disorder, but needed 
prompting to elaborate on symptoms related to the military 
sexual trauma, which included nightmares several times per 
week and intrusive thoughts approximately once a week.  She 
reported fleeting suicidal ideation on a frequent basis, but 
with no plan or intent.  She reported that she was very 
socially isolated, aside from contact with her fiancée and 
immediately family.  She had some interests, such as playing 
guitar and basketball.  The examiner did not consider the 
veteran competent to manage her VA funds in her own best 
interest, particularly given her history of a regular pattern 
of gambling and her expenditure of a very large VA payment in 
a period of a few months.  The examiner opined that the major 
source of the veteran's dysfunction was her longstanding 
bipolar disorder and personality disorder, along with 
substance abuse, and that these disabilities rendered her 
unemployable.  The examiner added that the severity of the 
post-traumatic stress disorder symptoms alone would not 
render the veteran unemployable.  

At the time of a February 2008 VA examination, the examiner 
noted from a review of the VA medical records that the 
veteran's treating physician did not consistently document 
any reported post-traumatic stress disorder symptoms, and 
when such was noted it was in relation to occasional 
nightmares.  The examiner summarized that the veteran had 
maintained a long-term significant relationship with her 
current husband and had a good relationship with his children 
and grandchildren, that she was fully independent in terms of 
her activities of daily living, and that she continued to 
enjoy a number of activities by herself or with her sister-
in-law.  The examiner found no substantial change in the 
veteran's level of functioning, and no evidence of any type 
of increased symptomatology related to post-traumatic stress 
disorder, since the last examination.  The examiner commented 
that the veteran's self-report measures were consistent with 
over-reporting of symptomatology and were not consistent with 
her clinical presentation.  The examiner opined that the 
veteran's psychosocial difficulties were related to her mood 
disorder and personality disorder, and that the post-
traumatic stress disorder symptoms alone would not render her 
unemployable, which is consistent with the previous VA 
examiner's assessment.

Based on these findings, the symptoms of the veteran's 
service-connected disability have not resulted in 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.   

Also, while the medical reports contain clear evidence of 
depression affecting the ability to function independently, 
appropriately and effectively, the VA examiners have 
unequivocally distinguished such depression as derived from 
the veteran's nonservice-connected bipolar disorder, and not 
to the service-connected post-traumatic stress disorder.  In 
fact, in noting the diagnoses, the VA examiner in February 
2008 stated that the veteran's bipolar disorder was unrelated 
to her military service, and characterized the veteran's 
service-connected disability as mild.  

For these reasons, on the basis of the record, including 
assigned GAF scores generally in the range of 50 to 70, the 
Board finds that the effect of the service-connected 
symptomatology does not equate to or more nearly approximate 
the criteria of a 70 percent rating, that is, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  The symptoms attributed to the service-connected 
disability, as described above, are more characteristic of a 
disability picture that is contemplated by a 50 percent 
rating than that contemplated by a 70 percent rating under 
the applicable diagnostic code.  

Although there is some disparity in the GAF scores in the 
record for the period of the appeal, there appears to have 
been little change in the level of overall impairment 
attributable to post-traumatic stress disorder with 
depression.  In fact, in the comprehensive VA examination in 
February 2008, the examiner specifically noted that the 
veteran's overall level of functioning was similar to, if not 
the same as, what it was at the time of the September 2004 VA 
examination.  The examiner observed through an interview and 
review of the records that the frequency and intensity of 
symptoms had not increased.  

In a June 2008 statement, in pointing out that the VA 
examiner in February 2008 "separated" the nonservice-
connected psychiatric problems from the service-connected 
post-traumatic stress disorder, the veteran's representative 
argues that there is no basis in psychiatry to make such a 
determination.  The representative maintains that the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)) does not provide a 
protocol for the purpose of apportioning a degree of 
disability between coexisting mental disorders, and that for 
the VA to attempt to apportion disabilities in this manner 
would be contrary to 38 C.F.R. § 4.125 (the schedular 
criteria for rating psychiatric disabilities incorporate the 
DSM-IV).  

The Board notes that the DSM-IV does not specifically 
prohibit distinguishing between the symptoms of two different 
mental disorders.  In this case, the VA examiners determined 
that the level of functional impairment related to the 
veteran's service-connected disability and nonservice-
connected disability were discernible.  Furthermore, with the 
exception of the brief period in May 2004, when the veteran 
relapsed after noncompliance with medications, the veteran's 
overall GAF scores, that is, those contemplating overall 
psychological functioning inclusive of service-connected and 
nonservice-connected disability, as determined by the VA 
examiners and treating physicians, were not lower than 50, 
which is at the upper range of serious functional impairment.  
And at the time of the VA examinations, the overall GAF 
scores were 60, for moderate impairment in functioning.  In 
other words, the GAF scores assigned to mental disability 
overall were only slightly lower than the scores (i.e., 70) 
assigned to post-traumatic stress disorder symptoms alone.  





The Board concludes that for the foregoing reasons the 
preponderance of the evidence is against a rating higher than 
50 percent for post-traumatic stress disorder with 
depression, for the period covered in this appeal, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder with depression is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


